DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-8 of US Application No. 17/207,558, filed on 03/19/2021, are currently pending and have been examined. 

Information Disclosure Statement
	The information Disclosure Statements filed on 03/19/2021 and 06/24/2022 have been considered. An initialed copy of form 1449 for each is enclosed herewith.

Claim Interpretation
            The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

            The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:

“…a communication interface module…that transmits a control signal…” in claims 1 and 5;
“…a control unit configured to control…” in claims 1 and 5;
“…a request determining unit configured to receive…” in claims 1, 2, 5, and 6;
“…a first request transmitting unit configured to transmit…” in claims 1 and 5;
“…a second request transmitting unit configured to transmit…” in claims 1 and 5;
“…a vehicle information integrating unit configured to receive…” in claims 3, 4, 7, and 8

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

            The communication interface module will be interpreted in light of ¶ [0020], i.e., ECU 10. The control unit will be interpreted in light of ¶ [0019], i.e., ECU 30. The request determining unit will be interpreted in light of ¶ [0091] and Fig. 4, i.e., as part of ECU 10. The first request transmitting unit, the second request transmitting unit, and the vehicle information integrating unit will be interpreted in light of ¶ [0080] and Fig. 4, i.e., as part of ECU 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santoni et al (US 2020/0017114 A1, “Santoni”).

	Regarding claims 1 and 5, Santoni discloses independent safety monitoring of an automated driving system and teaches:

A communication interface module for automated driving (Switching circuitry (e.g., 1050, 1055) may be provided to facilitate communication between elements of the compute subsystem 705 , i.e., a control unit configured to control a travel actuator of an automated-driving vehicle, safety companion subsystem 710, i.e., an autonomous driving kit, and other components (e.g., actuators, sensors, and subsystems) of the vehicle (e.g., using interfaces 1056, 1058, 1060, 1062, 1064, 1066, 1068 according to one or a variety of communication technologies (e.g., Ethernet, MIPI, CAN, FlexRay, etc.). - See at least ¶ [0075]) that transmits a control signal to a control unit configured to control a travel actuator of an automated-driving vehicle in response to a vehicle control request from an autonomous driving kit, (For instance, signals generated at the compute system MCU 715 may be intercepted and sent to the safety companion processing complex 730 to detect the occurrence of soft errors or other errors which may critically impact the correct operation of the compute subsystem 705. Determining such issues may also cause the safety companion subsystem 710, i.e., an autonomous driving kit, to interrupt normal functioning of the automated driving system 210, such as discussed above, by causing the safety companion subsystem to (e.g., using its more basic automated driving logic) take control of the direction of the vehicle actuators 220, i.e., a control unit configured to control a travel actuator of an automated-driving vehicle - See at least ¶[0052] and Fig. 7; Examiner notes that Fig. 7 shows that the Actuators 220 are ECUs. Examiner further notes that the safety companion subsystem is meant to be an independent, modular, system which may have different hardware, software, etc.… than the other systems, i.e., a kit - See at least ¶ [0048] and [0063] ) the communication interface module for automated driving comprising: 

a request determining unit configured (The vehicle contains longitudinal and lateral vehicle control 220, i.e., a request determining unit - See at least Fig. 6) to receive the vehicle control request from the autonomous driving kit (For instance, signals generated at the compute system MCU 715 may be intercepted and sent to the safety companion processing complex 730 to detect the occurrence of soft errors or other errors which may critically impact the correct operation of the compute subsystem 705. Determining such issues may also cause the safety companion subsystem 710 to interrupt normal functioning of the automated driving system 210, such as discussed above, by causing the safety companion subsystem to (e.g., using its more basic automated driving logic) take control of the direction of the vehicle actuators 220 - See at least ¶[0052] and ¶[0054]) and to determine whether the vehicle control request is a first request of a trajectory type (A path planning engine 242 may decide on the path to be taken by a vehicle, i.e., a first request of a trajectory type, with a motion planning engine 655 tasked with determining “how” to realize this path (e.g., through the driving control logic (e.g., 220) of the vehicle - See at least ¶ [0041]) or a second request of a combined type of an acceleration and a steering amount; (For instance, some of the sensors (e.g., 605, 610, 615, etc.) may be provided as inputs to the vehicle state estimation engine 660 and state information may be generated, i.e., a second request type, and provided to the driving control logic 220, which may be considered, together with motion planning data (e.g., from motion planning engine 655 ) to direct the various actuators of the vehicle to implement the desired path of travel accurately, safely, and comfortably (e.g., by engaging steering controls (e.g., 260), throttle (e.g., 262 ), braking (e.g., 264), vehicle body controls (e.g., 665 ), etc.), among other examples - See at least ¶ [0041] and Fig. 6)

a first request transmitting unit configured to transmit a control signal corresponding to the first request to the control unit when the request determining unit determines that the vehicle control request is the first request; and (The path planning engine 242, i.e., a first request transmitting unit, will send the requested control parameters to longitudinal and lateral vehicle control 220 when a path planning request occurs - See at least ¶ [0041] and Fig. 6; Results of the perception engine 230 and localization engine 240 may be utilized together by path planning logic 242 of the automated driving system, such that the vehicle self-navigates toward a desired outcome, i.e., follows a trajectory, while more immediately doing so in a safe manner - See at least ¶ [0040])

a second request transmitting unit configured to transmit a control signal corresponding to the second request (vehicle state estimation 660, i.e., a second request transmitting unit, transmits control signals to longitudinal and lateral vehicle control 220 - See at least ¶ [0041] and Fig. 6) to the control unit when the request determining unit determines that the vehicle control request is the second request. (The driving control logic 220 may also consider the present state of the vehicle as determined using a vehicle state estimation engine 660. The vehicle state estimation engine 660 may determine the present state of the vehicle (e.g., in which direction(s) it is currently moving , the speed is traveling, whether it is accelerating or decelerating (e.g., braking), etc. ), which may be considered in determining what driving functions of the vehicle to actuate and how to do so (e.g., using driving control logic 220) - See at least ¶ [0041] and Fig. 6)

	Regarding claims 3 and 7, Santoni further teaches:

a vehicle information integrating unit configured to receive a vehicle response associated with a response parameter of the automated-driving vehicle with respect to the vehicle control request from the automated-driving vehicle and to transmit a vehicle control response including the vehicle response to the autonomous driving kit, (In some implementations, to assist in facilitating monitoring of the compute subsystem 705, agents (e.g., 815, 820), i.e., vehicle information integrating unit, may be provided (e.g., installed as a separate component and/or alternatively integrated with the corresponding compute subsystem components) to intercept data containing information of interest to the safety companion subsystem 705 and pass this information (e.g., in approximately real time, upon its generation at the compute subsystem) to the safety companion subsystem 710 - See at least ¶ [0054]; In the example of FIG.8, the software of the compute subsystem 705 may also be outfitted with an agent (e.g., host agent 820) to similarly monitor the various software components and transactions of the compute subsystem 705. For instance, sensor data input to the compute subsystem, determinations by the various compute subsystem components identifying decisions and determinations of the compute subsystem (e.g., object recognition results, path planning results, localization results, vehicle state results), and other data may be captured by the host agent(s) 820 and shared with the safety companion 710. This information may allow the safety companion to not only identify the outputs of the compute subsystem 705 to various vehicle actuators (e.g., to drive certain automated driving actions), but also to detect the intermediate determinations, which the automated driving application(s) 805 may utilize to determine these actions, to allow errors to be detected and logged (and potentially acted upon) by the safety companion, in some cases before corresponding incorrect and possibly unsafe actions are taken by the compute subsystem 705 - See at least ¶ [0055])

wherein the vehicle information integrating unit is configured to additionally receive43 a responsive range of the response parameter and a vehicle state of the automated-driving vehicle from the automated-driving vehicle and to integrate the received information into the vehicle control response. (In the example of FIG.8, the software of the compute subsystem 705 may also be outfitted with an agent (e.g., host agent 820) to similarly monitor the various software components and transactions of the compute subsystem 705. For instance, sensor data input to the compute subsystem, determinations by the various compute subsystem components identifying decisions and determinations of the compute subsystem (e.g., object recognition results, path planning results, localization results, vehicle state results), and other data may be captured by the host agent(s) 820 and shared with the safety companion 710. This information may allow the safety companion to not only identify the outputs of the compute subsystem 705 to various vehicle actuators (e.g., to drive certain automated driving actions), but also to detect the intermediate determinations, which the automated driving application(s) 805 may utilize to determine these actions, to allow errors to be detected and logged (and potentially acted upon) by the safety companion, in some cases before corresponding incorrect and possibly unsafe actions are taken by the compute subsystem 705 - See at least ¶ [0055])

	Regarding claims 4 and 8, 

wherein the vehicle state includes a vehicle abnormality state associated with an abnormality of the automated-driving vehicle, and (In some cases, a system manager 250, e.g., safety companion subsystem, may also be provided, which monitors information collected by various sensors on the vehicle to detect issues relating to the performance of a vehicle's autonomous driving system. For instance, computational errors, sensor outages and issues, availability and quality of communication channels (e.g., provided through communication modules 212), vehicle system checks (e.g., issues relating to the motor, transmission, battery, cooling system, electrical system, tires, etc.) , or other operational events may be detected by the system manager 250 - See at least ¶ [0033])

wherein the vehicle information integrating unit is configured to transmit the responsive range associated with a type of the abnormality to the autonomous driving kit when the abnormality is recognized based on the vehicle abnormality state. (The safety companion 710 may determine the correct response of the compute subsystem 705 and monitor the compute subsystem 705, e.g., through agents 815 and 820, to ensure that this correct response is taken (e.g., brake or steer away from a hazardous object detected through the sensors 225 of the system). If the compute subsystem 705 does not operate in the predicted safe manner, the safety companion 710 can, if necessary, override the actions instructed by the compute subsystem (e.g., instruct brake actuators to brake and cut off a signal to a throttle actuator from the compute subsystem to instead accelerate based on the detection of a hazard) and may log the detected error of the compute subsystem - See at least ¶ [0051])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Santoni, as applied to claim 1, and in further view of SAE J1939 Introduction (“SAE”).

	Regarding claims 2 and 6, Santoni further teaches:

[] a data label indicating whether the vehicle control request is the first request or the second request, and (Dynamic driving tasks of the automated driving system may include operational and tactical functions required to operate a vehicle in on-road traffic, including but not limited to lateral vehicle motion control via steering (operational); longitudinal vehicle motion control via acceleration and deceleration (operational); i.e., second request, monitoring the driving environment via object and event detection, recognition, classification, and response preparation (operational and tactical); monitoring the vehicle status (sensor status, lateral and longitudinal status); object and event response execution (operational and tactical); maneuver planning (tactical); i.e., a first request, and enhancing conspicuity via lighting, signaling and gesturing, etc. (tactical) - See at least ¶ [0064])

	Santoni does not explicitly teach, but SAE discloses a set of communication standards defined by SAE that are used in heavy-duty vehicles such as trucks and buses, mobile hydraulics, etc. and teaches: 

wherein the vehicle [data] includes a data label indicating whether the vehicle control request is the first request or the second request, and  (When a message must be directed to a particular device, a specific destination address can be included within the message identifier. For example, a request for a specific torque value from the engine instead of a specific torque value from the brake controller - See at least pg. 2)

wherein the request determining unit is configured to determine whether the vehicle control request is the first request or the second request based on the data label. (To send a particular data item, a message must be constructed with overhead that describes the data to be sent. Related data items are typically packed together within a message to reduce overhead - See at least pg. 5)

	In summary, Santoni discloses differentiating the different control functions (signals), i.e., operational vs tactical. Santoni does not explicitly disclose using these identifiers when the data is sent through the control system. However, SAE discloses a set of communication standards defined by SAE that are used in heavy-duty vehicles such as trucks and buses, mobile hydraulics, etc. and teaches rules for sending data to specific systems or global systems. The rules include naming/identifying conventions that dictate where the data is sent or what group it belongs to. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the independent safety monitoring of an automated driving system of Santoni to provide for SAE standards, as taught in SAE, to permit any device to use the data without requiring additional request messages. (At SAE pg. 2)	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662